Name: Commission Regulation (EC) No 1770/94 of 19 July 1994 amending Regulation (EEC) No 2179/92 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  tariff policy;  plant product
 Date Published: nan

 20 . 7. 94 Official Journal of the European Communities No L 184/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1770/94 of 19 July 1994 amending Regulation (EEC) No 2179/92 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco for imports for the period 1 July 1994 to 30 June 1995 should be established ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 6 (2) thereof, Whereas Article 6 of Regulation (EEC) No 1601 /92 provides for exemption from customs duties for direct imports into the Canary Islands of a maximum quantity of 20 000 tonnes of raw and semi-manufactured tobacco intended for the local manufacture of tobacco products ; Whereas Commission Regulation (EEC) No 2179/92 of 30 July 1992 laying down detailed rules for the applica ­ tion of the specific import measures for the Canary Islands as regards tobacco (3), as amended by Regulation (EEC) No 1757/93 (4), lays down detailed rules for the application of that measure ; whereas the forward estimate HAS ADOPTED THIS REGULATION : Article 1 For the period 1 July 1994 to 30 June 1995, the Annex to Regulation (EEC) No 2179/92 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13 . 0 OJ No L 180, 23. 7 . 1993, p. 26 . (3) OJ No L 217, 31 . 7. 1992, p . 79 . ¥) OJ No L 161 , 2. 7. 1993, p . 56 . 20 . 7. 94No L 184/2 Official Journal of the European Communities ANNEX Products eligible for exemption from customs duties on direct imports into the Canary Islands for the period 1 July 1994 to 30 June 1995 CN code Product description Coefficient of equivalence Maximum quantity (tonnes) 2401 10 Tobacco, not stemmed/stripped 0,72 27 780 (') 2401 20 Tobacco, partly or wholly stemmed/stripped 1,00 20 000 (') ex 2401 20 Outer coverings for cigars presented on supports, in 1,05 10 reels for the manufacture of tobacco (2) 2401 30 Tobacco waste 0,28 700 ex 2402 10 00 Unfinished cigars without wrapping 1,05 40 ex 2403 10 00 Cigarette rag (finished mixtures of tobacco for the 1,05 500 manufacture of cigarettes, cigars, cheroots and cigarillos) ex 2403 91 00 Homogenized or reconstituted tobacco, whether or 1,05 600 not put up in sheets or strip ex 2403 99 90 Expanded tobacco 1,05 1 300 (') The actual quantity is to be determined on the basis of utilization of other headings (CN codes) pursuant to Article 3 (2). (2) Monitoring arrangements for this end-use are laid down in the relevant Community provisions .